DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 16-17, (9/13/2022), and new claims 44-46, (9/13/2022), are pending in the instant application. Claims 16-17 are under consideration by the Examiner.
With respect to the subject matter of new method claims 44-46 (see In re Ochiai (37 USPQ2d 1127 (Fed. Cir. 1995)), in which a new, unobvious material is used in a known process, Ochiai determined that a process was free of the prior art if it employed a product, which was free of the prior art.  However, only if product claims 16-17 are found allowable, the subject matter of method claims 44-46 will be rejoined with product claims 16-17 if the process claims are of the same scope as the allowable product claims.
Method claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-15, and 18-43 have been canceled.  

3.	Receipt of Applicant's arguments and amendments filed on 9/13/2022 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 9/13/2022:
(i)	the rejection of claims 13-14, and 16-17  under 35 U.S.C. 112(b).
Applicant's arguments with respect to claims 16-17, have been considered but are moot in view of the new ground(s) of rejection over claims 16-17.

5.	Applicant's arguments filed on 9/13/2022 have been fully considered and were persuasive in part. The new issues and remaining issues are stated below.

Claim Rejections - 35 USC § 112(a), lack of written description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 16-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	This rejection is maintained for reasons of record set forth at pages 3-8 of the previous  Office action dated 6/15/2022.
	Applicant argues that without conceding to the correctness of the rejection, in order to further prosecution Applicants have canceled claims 13-14, and claims 16 and 17 recite specific amino acid substitutions that meet the requirements for written description. However, contrary to Applicant’s arguments, to demonstrate the reduction to practice of a product requires a working embodiment. In the instant case, Applicant has failed to demonstrate possession of all the claimed CD25 polypeptide products recited in claims 16-17 as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, MPEP 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that:
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”

In the instant case, Applicant has failed to demonstrate a reduction to practice of the modified CD25 polypeptides as recited in independent claims 16-17.  

Claim rejections-35 USC § 112, second  paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7a.	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, line 2, is vague and indefinite because it recites the term “engineered”. The metes and bounds of this term are unclear. 
Similarly, claim 17, line 2, is vague and indefinite because it recites the term “engineered”. The metes and bounds of this term are unclear. 
Claim 16, line 4, is vague and indefinite because it recites “one or more amino acid modifications” and there is no upper limit on the number of modifications relative to native CD25 protein.
Claim 16, line 3, is vague and indefinite because it recites “is less than about 0.5 nM” and it is unclear whether this term encompasses 0.1 nM, 0.25 nM, or even 1.0 nM. Appropriate correction of the claim is required.
Similarly, claim 17, line 3, is vague and indefinite because it recites “is less than about 0.5 nM” and it is unclear whether this term encompasses 0.1 nM, 0.25 nM, or even 1.0 nM. Appropriate correction of the claim is required.
Claim 16 recites the limitation "for its cognate IL-2 protein" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear which “cognate” IL-2 protein is encompassed by the claim.


Conclusion 
No claim is allowed.
Claims 16-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646